Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                 January 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711                                            RECEIVEDJi
                                                                    JAM 26 2015
        Re:   Mark Anthony Soliz
              v. Texas
              No. 14-6320
                                                                      Acosta, Clerk
              (Your No. AP-76,768)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-H  ~tu\
                                           Scott S. Harris, Clerk